Citation Nr: 1708736	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1941 to October 1945.  Regrettably, he died in December 2002.  The appellant is the Veteran's surviving daughter and the custodian of the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By way of background, the Board remanded the case for further development in August 2010.  At that time, entitlement to death pension for the Veteran's child and entitlement to service connection for the cause of Veteran's death were before the Board.  Following that remand, the appellant and the Veteran's son testified at a hearing before the undersigned Veterans Law Judge as to the issue of entitlement to service connection for the Veteran's death, but not for entitlement to death pension for the Veteran's child.  The appeal regarding death pension was addressed in a separate decision.  The case has since been returned to the Board for appellate review.  

As noted above, a hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.

In August 2016, the appellant's representative submitted a waiver of RO consideration of evidence and arguments contained in the appellant's substantive appeal.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

Unfortunately, the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  See April 2008 Request for Information; April 2006 VA memorandum; April 2005 VA correspondence.

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The appellant contends that the Veteran's cause of death is associated with his military service.  See November 2012 VA Form 9; August 2004 Notice of Disagreement.  Indeed, the appellant has indicated that the Veteran should have been service-connected for his disabilities and that he was totally disabled.  See November 2004 statement in support of claim.  The Veteran's cause of death is listed as cardio respiratory arrest.  See February 2003 certificate of death.  To date, the AOJ has not obtained a VA opinion to determine the nature and likely etiology of his cardio respiratory disability.  Given the foregoing, and the heightened duty to assist in this case, the Board finds that a remand is warranted for a VA medical opinion to determine that nature and etiology of the Veteran's cardio respiratory disability and the cause of death.  See 38 U.S.C. § 5103 (a); Wood v. Peake, 520 F.3d. 1345, 1348 (Fed. Cir. 2008) (explaining the Secretary's obligation to provide a medical opinion under 38 U.S.C. § 5103A (a) in the context of a DIC claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's respiratory disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, to include treatment at the Jackson, Mississippi VA Medical Center, between 1992 and 1995; Mobile, Alabama Outpatient Clinic; and Biloxi, Mississippi VA Medical Center.  

2.  After completing the foregoing development, the AOJ should obtain a VA opinion to determine the nature and etiology of the Veteran's cardio respiratory disability and his cause of death.  Specifically, the examiner should opine as to whether it is at least as likely as not that the Veteran's cardio respiratory disability manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, lay assertions, and the appellant's lay assertions, including that the Veteran's disability was caused by moving dead bodies during World War II.  

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the cardio respiratory disability manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




